Citation Nr: 9927898	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 50 
percent disability evaluation.  Although the RO awarded a 
total rating based on individual unemployability in an April 
1998 rating decision, the veteran has continued to disagree 
with the 50 percent rating for PTSD.  


FINDING OF FACT

The veteran's PTSD currently is manifested by symptoms such 
as gross impairment in thought processes; persistent 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), which result in total occupational and 
social impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 50 percent for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  A claim based on disagreement with the initial 
rating assigned following a grant of service connection also 
is presumed well grounded.  See Fenderson v. West, 12 Vet. 
App. 119,127 (1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims).  In the 
claim on appeal, the veteran has challenged the adequacy of 
the initial evaluation.

Service connection was granted for post-traumatic stress 
disorder in a December 1997 rating decision, at which time 
the RO evaluated the veteran's disability as 50 percent 
disabling, effective from June 1997, with a temporary total 
disability evaluation based on hospitalization, effective 
from September 10, 1997, and a 50 percent evaluation, 
thereafter, effective from November 1, 1997.  

Although the veteran is currently receiving a total 
evaluation based on unemployability under 38 C.F.R. § 4.16 
resulting from the combined effects of PTSD and an arm 
injury, his claim for an increased rating for PTSD is not 
moot.  He may still be awarded a 100 percent schedular 
evaluation for his PTSD.  Such an award would provide 
procedural safeguards set forth in 38 C.F.R. § 3.343(c) and 
not otherwise available to a veteran in receipt of benefits 
pursuant to 38 C.F.R. § 4.16.  See VAOPGCPREC 6-99.  

In granting service connection for PTSD and assigning a 50 
percent evaluation, the RO relied, in large part, upon VA 
records associated with a period of hospitalization which 
showed that the disorder was considered productive of severe 
and catastrophic psychosocial problems.  Since then the 
veteran has had continued symptomatology, and, due to an 
overwhelming obsession with isolation, has been only 
marginally compliant with a treatment plan.  The veteran 
contends that the current 50 percent evaluation under 
Diagnostic Code 9411 does not accurately reflect the severity 
of his disability.  The Board agrees.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  

The medical evidence in this case consists of VA outpatient 
treatment records dating from April 1997 and the 
aforementioned inpatient report.  A screening for mental 
health services and referral dated in April 1997 shows that 
the veteran sought treatment for symptoms of war trauma.  
Those symptoms reportedly included a 15-year history of 
erratic sleep habits, nightmares recurring every night, and 
night sweats.  A report of an initial psychiatric intake 
assessment performed in June 1997 indicated that the veteran 
was troubled by his recollections of his combat experiences 
in Vietnam.  The veteran reported that in Vietnam he had 
experienced several instances when he was almost killed and 
that he had witnessed atrocities that he could not forget.  
He reported that he experienced difficulty sleeping due to 
frequent nightmares, flashbacks, exaggerated startle 
response, intrusive thoughts, hypervigilence, irritability 
and depression.  He also reported that he was unable to trust 
or get along with people.  He also reported that suicidal 
thoughts were a problem.  He had been married and divorced 
twice.  

On mental status examination, the veteran was alert, 
cooperative, and in no acute distress.  He demonstrated no 
formal thought disorder but did acknowledge hearing his voice 
being called mainly at night but also during the day when 
alone.  He also experienced visual hallucinations of someone 
passing by his window when home alone.  He described frequent 
paranoid ideation.  He reported that he occasionally drank 
alcohol but would become intoxicated when he did drink.  His 
affect was depressed, his mood was described as "down."  
Although he reported suicidal thoughts, he stated that he had 
no plans.  He reported that he had recently lost 45 pounds 
over two months.  He was fully oriented with good insight and 
judgment.  The diagnosis was PTSD, severe, major depression, 
alcohol abuse, episodic.  His psychosocial stressors were 
considered catastrophic, and his Global Assessment of 
Functioning (GAF) score was 40/50.  

A related psychosocial assessment also conducted in June 1997 
revealed a history of increasingly frequent intrusive 
thoughts about his combat experiences.  The veteran reported 
that he had had over 100 jobs since returning from Vietnam, 
and he noted that his angry outbursts and tendency to fight 
with others usually caused him to be fired.  His last job was 
at a fast food restaurant in 1995.  He was fired from that 
job after threatening a customer with "sudden death."  He 
reported that, since that time, his homicidal thoughts had 
been increasing.  He reported no substance abuse problems.  

Following these initial evaluations, the veteran entered into 
a program of medication, individual and group therapy.  He 
also underwent one month of inpatient therapy for PTSD at a 
VA medical center and a VA domiciliary in September and 
October 1997.  Symptoms noted included anxiety, depression, 
flashbacks, auditory hallucinations and social isolation.  A 
social work discharge summary for that hospitalization showed 
that the veteran made progress but still had trouble with 
nightmares and flashbacks.  A hospital discharge summary 
indicated the veteran was discharged with medications and 
instructed to follow-up with therapy.  The diagnosis was 
PTSD, his psychosocial stressors were considered severe, and 
his GAF score was 47.  

At his March 1998 RO hearing, the veteran testified that he 
had not worked since 1995 and that could not be around 
people.  His daily activities consisted of spending time with 
his dog.  He reported that he lived in a rural area.  His 
sister also testified at the hearing.  She indicated that the 
veteran was antisocial.  She stated that he never went 
visiting.  The one time they went to a show, he insisted on 
sitting in the back row so that nobody could sneak up on him.  

At his Travel Board hearing, the veteran testified that he 
was constantly afraid of someone sneaking up on him, that he 
remained alone at home with his dog most of the time.  He 
indicated that he protected his property from intruders with 
guns.  

Under the applicable rating criteria, a 50 percent evaluation 
is warranted for PTSD when the disorder causes occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

A 70 evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Applying the criteria to the facts of this case, the Board 
concludes that the veteran's PTSD is most consistent with a 
100 percent evaluation.  The level of disability has remained 
essentially constant since he initially filed his claim in 
June 1997.  Thus, a staged rating is inappropriate.  See 
Fenderson, 12 Vet. App. at 127.  It appears that the 
veteran's PTSD renders him totally impaired in both 
occupational and social functioning due to such symptoms as 
flashbacks, nightmares and auditory hallucinations about 
combat, paranoia, a decrease in concentration, outbursts of 
anger, and inability to get along with others resulting in 
isolation.  Such a determination is consistent with findings 
in the aforementioned VA assessment and hospitalization 
reports.  As noted, all three reported GAF scores fall 
between 40 and 50.  Under the Diagnostic Criteria from DSM-
IV, a score of 40 is appropriate where behavior is manifested 
by some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
score of between 41 and 50 is appropriate where behavior is 
manifested by serious symptoms such as suicidal ideation, 
severe obsessional rituals or frequent shoplifting, or any 
serious impairment in social, occupational or school 
functioning, such as having no friends or being unable to 
keep a job.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV at 46-47 (1996) (emphasis added).  

The veteran's testimony, supported by medical records, 
provides evidence of significant signs and symptoms of PTSD 
as contemplated for a 100 percent schedular rating.  
Specifically, the veteran's repeated references to and 
preoccupation with suicide are evidence that he presents at 
least a potential danger to himself.  His severe sleep 
problem, inability to get along with others, inability to 
concentrate due to anxiety over recurring hallucinations and 
need for isolation result in decreased ability to perform 
even the most basic activities of daily functioning on a 
sustained basis.  The veteran's candid description of his 
angry outbursts and ever-growing need for isolation establish 
a long-term problem with grossly inappropriate behavior 
related to PTSD.  These manifestations of PTSD have been 
demonstrated during his inpatient hospitalization and are 
consistent with his GAF scores, the findings on mental status 
examinations and his description of his daily coping 
problems.  The Board finds the evidence of total occupational 
and social impairment to be uncontroverted.  

In conclusion, after a review of all the evidence of record, 
it is the Board's judgment that the veteran's PTSD warrants a 
100 percent schedular evaluation under Diagnostic Code 9411.  
Inasmuch as this decision results in an award of the maximum 
benefit available, consideration of the provisions providing 
for assignment of an extra-schedular evaluation is 
unnecessary.  See 38 C.F.R. § 3.321(b)(1) (1998), see also 
VAOPGCPREC 6-99.


ORDER

A 100 percent evaluation for post traumatic stress disorder 
is granted, subject to the provisions governing the award of 
monetary benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

